Exhibit 10.3
AMENDMENT NO. 1
TO INTERCREDITOR AGREEMENTS AND SECURITY AGREEMENT
     AMENDMENT NO. 1 dated as of June 24, 2010 (this “Amendment”) to
(x) INTERCREDITOR AGREEMENT, dated as of May 2, 2008 (as amended, modified or
otherwise supplemented from time to time, the “Bermudian Intercreditor
Agreement”) among ACS 2008-1 LIMITED, a Bermuda exempted company, as borrower
(the “Bermudian Borrower”), ACS AIRCRAFT FINANCE IRELAND 3 LIMITED, an Irish
private limited liability company, as guarantor (the “Irish Borrower” who,
together with the Bermudian Borrower, the “Borrowers”), CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK f/k/a Calyon (New York Branch), a societe anonyme
organized under the laws of France, acting through its NEW YORK BRANCH (the
“Facility Agent”, the “Collateral Agent” and the “Liquidity Facility Provider”),
AIRCASTLE ADVISOR LLC, a limited liability company organized under the laws of
the State of Delaware (“AA Delaware”) and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), in its capacity as the person appointed as operating bank (the
“Operating Bank”), (y) INTERCREDITOR AGREEMENT, dated as of May 2, 2008 (as
amended, modified or otherwise supplemented from time to time, the “Irish
Intercreditor Agreement” which, together with the Bermudian Intercreditor
Agreement, the “Intercreditor Agreements”) among the Irish Borrower, as
borrower, the Bermudian Borrower, as guarantor, the Facility Agent, the
Collateral Agent, the Liquidity Facility Provider, AA Delaware and the Operating
Bank and (z) SECURITY AGREEMENT, dated as of May 2, 2008 (as amended, modified
or otherwise supplemented from time to time, the “Security Agreement”) among the
Irish Borrower, the Bermudian Borrower, AA Delaware, the additional grantors
referred to therein, the Facility Agent, the Collateral Agent and the Operating
Bank.
WITNESSETH:
     WHEREAS, each of the parties hereto are party to the Intercreditor
Agreements and, to the extent required, the Security Agreement;
     WHEREAS, each of the parties hereto have agreed to amend the Intercreditor
Agreements and the Security Agreement in certain respects as provided herein;
     NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Definitions. Unless otherwise defined or provided herein,
capitalized terms used herein have the meanings attributed thereto in the
Intercreditor Agreements.
     Section 2. Amendments; Agreements; Etc.
     (a) Amendment to Intercreditor Agreement. The definition of “Adjusted
Appraised Value” set forth in Section 1.01 of the Intercreditor Agreements is
hereby amended and restated in its entirety as follows:

-1-



--------------------------------------------------------------------------------



 



     ““Adjusted Appraised Value” means, as of any Payment Date and in respect of
any Aircraft, the lower of (a) the maintenance adjusted current market value of
such Aircraft (plus 75% of (x) amounts on deposit in the Lessee Funded Account
or Maintenance Reserve Account in respect of such Aircraft and (y) amounts
available for drawing under any Qualifying Maintenance LCs issued in respect of
such Aircraft) and (b) the maintenance adjusted base value of such Aircraft
(plus 75% of (x) amounts on deposit in the Lessee Funded Account or Maintenance
Reserve Account in respect of such Aircraft and (y) amounts available for
drawing under any Qualifying Maintenance LCs issued in respect of such
Aircraft), in each case as determined in the most recent annual Appraisal
prepared by the Appraiser in accordance with Section 5.03(i) hereof, as each
such value (but not such deposits) shall be reduced by 0.50% for each full month
since the date of such Appraisal; provided that for the purposes of calculating
the Required LTV the aggregate amount of Qualifying Maintenance LCs for the
purposes of calculating the Adjusted Appraised Value for all Aircraft shall not
exceed $20,000,000.”
     (b) Amendment to Security Agreement. The definition of “Letter of Credit”
set forth in Section 1.01 of the Security Agreement is hereby amended and
restated in its entirety as follows:
     “Letter of Credit” means any (a) “letter of credit” as defined in
Section 5-102 of the UCC or (b) bank guarantee or credit support issued by a
Qualifying LC Provider.
     (c) Additions. The following definitions are hereby added to Section 1.01
of the Intercreditor Agreements:
     ““Qualifying LC Provider” means a reputable banking institution in either
the United States or London, England who shall have a senior, unsecured and
unguaranteed long-term dollar-denominated debt rating of “AA-” from Standard &
Poor’s or “Aa3” from Moody’s.”
     ““Qualifying Maintenance LC” means, as of any Payment Date, any irrevocable
standby letter of credit (i) provided under the Lease of an Aircraft to secure
the relevant Lessee’s obligations in respect of maintenance repairs,
airworthiness directives and/or redelivery requirements, (ii) in a customary
form, issued under Uniform Customs and Practice for Documentary Credits,
(iii) payable in dollars, (iv) the place of presentment of drafts or demands
under which to be in the United States, London, Frankfurt or Paris, (v) payouts
under which to be not subject to withholdings, (vi) in customary form for
standby letters of credit with sight draft and/or sight draw certificate
specifying, inter alia, that a default has occurred under such Lease,
(vii) issued or confirmed by a Qualifying LC Provider, (viii) having an expiry
date no earlier than 30 days after such Payment Date and (ix) with respect to
which executed undated originals of all drafts, certificates, powers of attorney
and other documents required to be presented in order to render it practicable
for the Collateral Agent acting alone to procure the honor of such letter of
credit shall have been delivered to the Collateral Agent; provided that the bank
guarantees issued by Fortis Bank (Nederland) N.V. with serial nos. NLEGG006070
and NLEGG004134 under the leases of the Aircraft with manufacturer’s serial
numbers 24066 and 24226, as from time to time extended, shall also be deemed
Qualifying Maintenance LCs if, as of such Payment Date, the Dutch government
owns 100% of Fortis Bank (Nederland) N.V. and the senior, unsecured and
unguaranteed long-term dollar-denominated debt obligations of Fortis Bank
(Nederland) N.V. are rated A- or higher by Standard & Poor’s, and clauses
(viii) and (ix) above shall be satisfied.”
     Section 3. Delivery of Qualifying Maintenance LCs. The Collateral Agent may
at its option from time to time by notice to the Borrower and the Guarantor
request that the original instruments comprising any or all Qualifying
Maintenance LCs be delivered to the Collateral Agent. Promptly upon such notice,
the Borrower and Guarantor shall cause the original instruments comprising such
Qualifying Maintenance LCs to be delivered to the Collateral Agent.

-2-



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous. Except as otherwise specified in this Amendment,
the Intercreditor Agreements and the Security Agreement shall remain in all
respects unchanged and in full force and effect and is hereby ratified and
confirmed; provided, however, in the event of any conflict between any
provisions of the Intercreditor Agreements or the Security Agreement and the
provisions of this Amendment, the provisions of this Amendment shall prevail.
From and after the date of this Amendment, all references to “this Agreement” in
the Intercreditor Agreements and in the Security Agreement shall be deemed to be
references to the Intercreditor Agreements or the Security Agreement, as
applicable, as amended by this Amendment.
     By its signature hereto, each of the parties hereto (other than the
Operating Bank) hereby request and direct the Operating Bank to execute and
deliver this Amendment and to take any and all further action necessary or
desirable to effect the transactions contemplated hereby.
     Section 5. Incorporation by Reference. Sections 8.02, 8.03, 8.05, 8.08,
8.09, 8.10, 8.11, 8.12, 8.13 and 8.14 of the Intercreditor Agreements are
incorporated herein and made applicable to this Amendment.
[signature pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first above written.

            ACS 2008-1 LIMITED,
      By   /s/ Ron Wainshal       Name:   Ron Wainshal        Title:   Director 
   

-4-



--------------------------------------------------------------------------------



 



                  SIGNED AND DELIVERED    
 
                On behalf of    
 
                     
 
                ACS AIRCRAFT FINANCE IRELAND 3 LIMITED,    
 
                by its duly appointed attorney    
 
           
 
  By   /s/ Jane O’Callaghan    
  
     
 
Name: Jane O’Callaghan     
 
      Title: Director    
 
                in the presence of:    
 
           
 
  By   /s/ Taryn Alcala    
  
     
 
Name: Taryn Alcala     
 
      Title: Administrator    

-5-



--------------------------------------------------------------------------------



 



                  CREDIT AGRICOLE CORPORATE AND
     INVESTMENT BANK f/k/a Calyon (New York
     Branch), acting through its NEW YORK BRANCH,
     as the Facility Agent, the Collateral Agent and the
     Liquidity Facility Provider    
 
           
 
  By   /s/ Ted Vandermel    
 
     
 
Name: Ted Vandermel    
 
      Title: Director    
 
           
 
  By   /s/ Edward Chu    
 
     
 
Name: Edward Chu    
 
      Title: Vice President    

-6-



--------------------------------------------------------------------------------



 



                  AIRCASTLE ADVISOR LLC,
     as the Administrative Agent    
 
           
 
  By        
 
      /s/ Joseph Schreiner
 
Name: Joseph Schreiner    
 
      Title: Executive Vice President    
 
           
 
  By        
 
      /s/ Ron Wainshal
 
Name: Ron Wainshal    
 
      Title: Chief Executive Officer    

-7-



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
     as the Operating Bank
      By  /s/ Louis Bodi        Name:   Louis Bodi        Title:   Vice
President        By  /s/ Sue Kim         Name:   Sue Kim        Title:  
Associate     

-8-



--------------------------------------------------------------------------------



 



                  Consented and Agreed:

     [Required Lenders]
      By          Name:           Title:            

-9-